    Case 1:20-mj-00406-SJB ECF No. 1-1 filed 10/05/20 PageID.2 Page 1 of 7




                Continuation of Application for Search Warrant

      Based on my knowledge, training and experience, and the investigation of law

enforcement officers with personal knowledge and with whom I am working, I,

Heather Williamson, being duly sworn, depose and state as follows:

                                  INTRODUCTION

      1.     Based on the information set forth below, there is probable cause to

believe that evidence of violations of federal law, specifically, Title 21, United States

Code, Sections 841(a)(1) and 846, Conspiracy to Possess with Intent to Distribute

Controlled Substances, will be found on certain electronic devices (hereinafter the

“Subject Devices,” described more fully in Attachment A).            The categories of

electronically stored information and evidence sought are described in Attachment B.

      2.     This Application requests the issuance of a warrant to examine the

Subject Devices which were seized on August 11, 2020, following the execution of a

search warrant at G’s T-Shirt Outlet & More located at 2110 Evanston Avenue in the

City of Muskegon which resulted in the seizure of the Subject Devices and

approximately 633 grams crystal methamphetamine and a small quantity of crack

cocaine.

                 APPLICANT’S TRAINING AND EXPERIENCE

      3.     I am a Special Agent of the Drug Enforcement Administration (“DEA”)

and have been so employed since January 2013. I am currently assigned to the Grand

Rapids District Office. Previously, I was assigned to the Southwest Border Initiative

Group-3 (“SWB-3”) and to the Los Angeles Strike Force for approximately six years.
    Case 1:20-mj-00406-SJB ECF No. 1-1 filed 10/05/20 PageID.3 Page 2 of 7




The Los Angeles Strike Force is an investigative group jointly led by the DEA and

FBI, and composed of several other federal, state, and local agencies that is focused

on the disruption of the Mexico-based Sinaloa Cartel.      I completed 20 weeks of

training at the DEA Academy in Quantico, Virginia, which included narcotics

identification, detection, trafficking, and interdiction; money laundering techniques;

asset identification, seizure, and forfeiture; and techniques used by narcotics

traffickers to avoid detection by law enforcement officials. I have investigated drug

trafficking organizations in relation to violations of federal laws such as unlawful

importation of controlled substances, the distribution of controlled substances,

manufacturing controlled substances, and possession with intent to distribute

controlled substances, including cocaine, methamphetamine, heroin, and other

dangerous drugs, as well as money laundering.

      4.     I also know from training and experience that drug traffickers

frequently utilize mobile telephones and other electronic devices, such as tablets and

laptop and desktop computers, to facilitate drug trafficking. Mobile telephones are

portable, and some mobile telecommunications service providers do not require

purchasers of the devices to provide their names and/or addresses, so narcotics

traffickers often use the devices in an effort to avoid detection by law enforcement.

Mobile phones often contain evidence indicative of drug trafficking, including records

of incoming and outgoing calls and text messages with suppliers of narcotics;

voicemail messages; photographs of drugs, coconspirators, or currency; and, in the

case of “smart phones,” Global Positioning System (GPS) data indicating the location
    Case 1:20-mj-00406-SJB ECF No. 1-1 filed 10/05/20 PageID.4 Page 3 of 7




of the device at given points in time, providing evidence that the device was in high

drug trafficking areas or evidencing the route used in trafficking narcotics.

Additionally, drug traffickers typically maintain and use multiple mobile phones to

facilitate sales, and frequently switch phones to evade detection by law enforcement.

Further, these types of devices are frequently used to access social media websites

such as Facebook, Instagram, etc. In my training and experience, drug traffickers

are using social media with increasing frequency to communicate with suppliers and

purchasers of narcotics.

                               PROBABLE CAUSE

      5.     This affidavit is based on a DEA, Michigan State Police (“MSP”), and

West Michigan Enforcement Team (“WEMET”) investigation into the drug trafficking

activities of GERMAINE LANG and other known and unknown drug associates.

      6.     During the course of the investigation, investigators identified

GERMAINE LANG through multiple controlled drug purchases utilizing a WEMET

Confidential Source (“CS”). GERMAINE LANG’s criminal history includes felony

convictions for delivery/manufacturing controlled substance less than 50 grams,

felony possession of controlled substance less than 25 grams, and felony carrying

concealed weapon.

      7.     Between June 16, 2020, and August 5, 2020, investigators utilized a

WEMET CS to conduct the following controlled purchases from GERMAINE LANG

at 2110 Evanston Avenue in the City of Muskegon:
    Case 1:20-mj-00406-SJB ECF No. 1-1 filed 10/05/20 PageID.5 Page 4 of 7




               a. CS controlled purchase of 221 grams of crystal methamphetamine on

                 June 16, 2020; and

               b. CS controlled purchase of 80 grams of crystal methamphetamine on

                 August 5, 2020.

         8.      CS used a cell phone to contact LANG and arrange each of those

controlled purchases.

         9.      On August 11, 2020, the Honorable Phillip J. Green, United States

Magistrate Judge signed Warrant No. 1:20-mj-323 authorizing the search of G’s T-

Shirt Outlet & More located at 2110 Evanston Avenue, Suite B, Muskegon, Michigan.

         10.     On the same date, at approximately 5:00 p.m., investigators executed

the federal search warrant at the location listed above. Upon entry to the business,

investigators identified GERMAINE LANG and a female customer inside.

GERMAINE LANG was taken into custody without incident and the female customer

was removed from the business without incident. Kent County Sheriff’s K9 Deputy

Moorehead and canine partner conducted a preliminary search of the store, resulting

in the alert for the presence of narcotics on a closet in the southeast corner of the

store.

         11.     A search of the closet by Detective Schmidt yielded the seizure of

approximately 633 grams crystal methamphetamine, a black digital scale, plastic bag

packaging and a box of baking soda. Detective Schmidt located a men’s button down

shirt hanging in the closet which yielded a quantity of marijuana, unknown pills,

suspected        crack   cocaine,   an   unknown   powder   and   additional   crystal
    Case 1:20-mj-00406-SJB ECF No. 1-1 filed 10/05/20 PageID.6 Page 5 of 7




methamphetamine.         Suspected drugs were individually field-tested and TruNarc

resulting in positive tests for methamphetamine and cocaine base, along with one

inconclusive test. Suspected drugs have been sent to the DEA North Central Lab

and/or MSP Lab for further testing.

       12.      I located Subject Device #1 on the cash register counter on the north

side of the business where GERMAINE LANG was standing when investigators

entered the shop. Detective Liskey located Subject Device #2 in the front pocket of

GERMAINE LANG, along with a driver’s license and a quantity of cash.

       13.      Based on the totality of the circumstances discussed above, there is

probable cause to believe that the Subject Devices will contain contact lists,

telephone logs, photographs and other data that relate to drug trafficking and drug

traffickers.    A description of each device and its location and relevance to the

investigation is described below:

             a. Grey LG cellphone with clear plastic case, Model LM-X420MM (Subject

                Device #1)


             b. Blue Alcatel brand flip cellphone (Subject Device #2)


       14.      The Subject Devices are currently in storage at the WEMET office in

Muskegon, Michigan. The Subject Devices have been stored in a manner in which

their contents are, to the extent material to this investigation, in substantially the

same state as they were when the Subject Devices were first seized by DEA and

WEMET on August 11, 2020.
    Case 1:20-mj-00406-SJB ECF No. 1-1 filed 10/05/20 PageID.7 Page 6 of 7




              ELECTRONIC STORAGE AND FORENSIC ANALYSIS

      15.      The warrant applied for would authorize the extraction and copying of

electronically stored information, all under Rule 41(e)(2)(B).


      16.      Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have

been viewed via the Internet are typically stored for some period of time on the device.

This information can sometimes be recovered with forensics tools.


      17.      Forensic evidence.     As further described in Attachment A, this

application seeks permission to locate forensic electronic evidence that establishes

how the Subject Devices were used, the purpose of the use, who used them, and

when. There is probable cause to believe that this forensic electronic evidence might

be on the Subject Devices because:


            a. Data on the storage medium can provide evidence of a file that was once

               on the storage medium but has since been deleted or edited, or of a

               deleted portion of a file (such as a paragraph that has been deleted from

               a word processing file).


            b. Forensic evidence on a device can also indicate who has used or

               controlled the device. This “user attribution” evidence is analogous to

               the search for “indicia of occupancy” while executing a search warrant

               at a residence.
    Case 1:20-mj-00406-SJB ECF No. 1-1 filed 10/05/20 PageID.8 Page 7 of 7




      18.    Nature of examination. Based on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of the

Subject Devices consistent with the warrant.         The examination may require

authorities to employ techniques, including but not limited to computer-assisted

scans of the entire medium, that might expose many parts of the device to human

inspection in order to determine whether it is evidence described by the warrant.

                                  CONCLUSION

      19.    I respectfully submit that there is probable cause to believe that

GERMAINE LANG engaged in the distribution of, and in the possession with intent

to distribute, heroin and cocaine, and that they have conspired to do the same, in

violation of 21 U.S.C §§ 841 and 846. I submit that this application supplies probable

cause for a search warrant authorizing the examination of the Subject Devices

described in Attachment A to seek the items described in Attachment B.
